DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-11, 13-15, and 17 are pending in the application. 
Claim Interpretation

    PNG
    media_image1.png
    311
    621
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    420
    393
    media_image2.png
    Greyscale
 	The claims are interpreted in light of the teachings of Applicants’ specification (cited to: PG-Pub US 2018/0311067 A1):
 	Claim 1 recites a coupling system 3 for a sealing wafer 5 and a collecting bag 7 of an ostomy appliance 1 Fig.1;[0018],ll.1-5, the coupling system comprising:
 	a first coupling part 9 and a second coupling part 11 Fig.1;[0018],ll.5-7, the first 9 and second 11 coupling parts each encircling a stoma-receiving opening 18 Fig.1;[0019],ll.10-11,  		the first 9 and second 11 coupling parts configured to combine to connect the sealing wafer 5 to the collecting bag 9 Fig.1;[0018],ll.3-6,  		where the first coupling part 9 comprises: a first base portion 33, a second base portion 35; and a connecting portion 37 Fig.1;[0022],ll.3-5 extending between the first 9 and second 11 base portions to form a recess on a proximal side of the first coupling part 9 claim 1,ll.9-12,  		where the first base portion 33 is radially closer to the stoma-receiving opening 18 than the second base portion 35 Fig.1;[0022],ll.5-7; 	wherein the recess formed by the first coupling part 9 provides an enclosed volume of air 10 that allows the first coupling part 9 to flex and move in response to movement by a user of the ostomy appliance Claim1,ll.15-18.

 	Claim 13 recites wherein the coupling system further comprises: a third coupling part 29 and a fourth coupling part 31 Fig.1, the third 29 and fourth 31 coupling parts being configured to connect and to form a load bearing structure defining a load bearing detachment force when connected Fig.1;[0043],ll.2-5, and wherein the first coupling part 9 and second coupling part 11 forms a sealing structure defining a sealing detachment force when connected, the load bearing detachment force being greater than the sealing detachment force Fig.1;[0044],ll.1-6. 	The claims will be interpreted accordingly.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image3.png
    359
    223
    media_image3.png
    Greyscale
 	Claims 1-11, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Pedersen (US 2007/0027434 A1).	As to claim 1, Pedersen discloses a coupling system for: a sealing wafer (adhesive faceplate 1 comprising adhesive layer 2 Fig.21;[0055],ll.1-3) and a collecting bag 6b (Fig.21;[0059],ll.4) of an ostomy appliance (Abstract,ll.1), the coupling system comprising:
 	a first coupling part 6/9/12 and a second coupling part 6a (Fig.21; [0059],ll.1,4; 9,12 as cited below); the first 6 and second 6a coupling parts each encircling a stoma-receiving opening 5 Fig.21;[0058],ll.3, the first 6 and second 6a coupling parts configured to combine to connect the sealing wafer 1 to the collecting bag 6b (Fig.21;[0059],ll.1-4),  	where the first coupling part 6/9/12 comprises:  		a first base portion (as inner portion of 9/12 of first 9 and second 12 annular and flexible film strips Fig.21;[0060],ll.2-5);  		a second base portion (as outer portion of 9/12 of first 9 and second 12 annular and flexible film strips Fig.21; [0060], ll.2-5); and  		a connecting portion (as center portion of 9/12 of first 9 and second 12 annular and flexible film strips Fig.21;[0060],ll.2-5, as under/supporting first coupling part 6 Fig.21;[0060],ll.2-5) extending between the first (inner 9/12) and second (outer 9/12) base portions to form a recess on a proximal side of the first coupling part 6/9/12 (as recess forming ,  		where the first base portion (inner 9/12) is radially closer to the stoma-receiving opening 5 than the second base portion (outer 9/12) Fig.21;[0060];
 	wherein the recess formed by the first coupling part (6/9/12 Fig.21) provides an enclosed volume of air 16 (chamber 16 as space between first coupling part 6/9/12 and wafer/faceplate 1,2 [0061]) that allows the first coupling part (inner 9/12 Fig.21) to flex and move in response to movement by a user of the ostomy appliance (where coupling ring 6 is flexibly attached to flexible film 9/12 as base portions allowing flexing and moving by user which changes volume of air under/within [0066]).

	As to claim 2, Pedersen discloses wherein a mechanical flexibility of the first coupling part 6/9/12 allows the enclosed volume of air (chamber 16 as space between first coupling part 6/9/12 and wafer/faceplate 1,2 [0061]) to be compressed in response to an external pressure applied to the first coupling part 6 (where coupling ring 6 is flexibly attached to flexible film 9/12 as base portions allowing flexing and moving by user which exerts internal pressure on, and changes, the volume of air 16 under/within 9/12 Fig.21 [0066]).

	As to claim 3, Pedersen discloses wherein the enclosed volume of air (chamber 16 as space between first coupling part 6/9/12 and wafer/faceplate 1,2 [0061]) exerts an internal pressure on at least part of the first coupling part 6/9/12, and wherein the internal pressure is configured to support at least part of the first coupling part when the first 6 and second 6a coupling parts are connected (where coupling ring 6 is flexibly attached to flexible film 9/12 as base portions allowing flexing and moving by user which exerts internal pressure on, and changes, the volume of air 16 under/within 9/12 Fig.21 [0066]).

	As to claim 4, Pedersen discloses wherein the first coupling part 6 comprises a first attachment portion (portion of first coupling 6 that attaches to second coupling 6a) and the second coupling part 6a comprises a second attachment portion (portion of second coupling 6a that attaches to first coupling 6) [0060], and wherein the first attachment portion (of coupling 6) and the second attachment portion (of coupling 6a) are both less mechanically flexible than the first base portion (where first and second attachment portions of 6 and 6a as flexible plastic material [0059],ll.1,3 can necessarily include where they are less mechanically flexible than first and second portions of 9/12 of first 9 and second 12 annular and flexible plastic film strips as thinner than couplings 6,6a Fig.21;[0066],ll.2-5).

	As to claim 5, Pedersen discloses wherein the first attachment portion and the second attachment portion (as presented above for claim 4) are both less mechanically flexible than the second base portion (where first and second attachment portions of 6 and 6a as flexible plastic material [0059],ll.1,3 can necessarily include where they are less mechanically flexible than first and second portions of 9/12 of first 9 and second 12 annular and flexible plastic film strips as thinner than couplings 6,6a Fig.21;[0066],ll.2-5).

	As to claim 6, Pedersen discloses wherein the second attachment portion (as presented above for claim 4) comprises a resilient coupling member (as coupling of second coupling 6a) that forms a depression Fig.21, and wherein the first attachment portion (as presented above for claim 4) comprises a protrusion (as coupling of second coupling 6a Fig.21), the protrusion being configured to fit into the depression (Fig.21,[0066],ll.2-5).
  	As to claim 7, Pedersen discloses wherein the first coupling part 6 is connected to the sealing wafer 1 (via at least strip 9 Fig.21;[0060]).

	As to claim 8, Pedersen discloses wherein the enclosed volume of air 16 is at least partially enclosed by a surface of the sealing wafer 1 Fig.21 [0061].

	As to claim 9, Pedersen discloses wherein the first coupling part 6/9/12 is connected to the collecting bag 6a (via 6 [0059]).

  	As to claim 10, Pedersen discloses wherein the enclosed volume of air 16 is at least partially enclosed by a surface of the collecting bag 6 Fig.21 [0061].

	As to claim 11, Pedersen discloses wherein the first coupling part 6/9/12 is configured to detachably connect from the second coupling part 6a [0116],ll.6-7.
  	As to claim 13, Pedersen discloses wherein the coupling system further comprises:  	a third coupling part 65 (ring 65 Fig.21;[0100],ll.6-11) and a fourth coupling part 66 (annular seam 66 Fig.21;[0102],ll.1-2), the third 65 and fourth 66 coupling parts being configured to connect and to form a load bearing structure defining a load bearing detachment force when connected (as resilient open cell foam attached by adhesive or welding to seam 66 to bag 63 (Fig.21;[0102],ll.1-2), and
 	wherein the first coupling part 6 and second coupling part 6a forms a sealing structure defining a sealing detachment force when connected (the first 6 and second 6a coupling parts configured to combine to connect the sealing wafer 1 to the collecting bag 6b (Fig.21;[0059],ll.1-4),, the load bearing detachment force (of 3rd/4th coupling parts) being greater than the sealing detachment force (of 1st/2nd coupling parts; where 3rd/4th coupling parts having load bearing force by adhesive or welding that is necessarily greater than attachments and/or coupling members as flexible material connection by protrusion and depression, as presented above for claims 4-6).

	As to claim 14, Pedersen discloses wherein the first coupling part 6 is arranged radially closer to the stoma-receiving opening 5 Fig.21 than the third coupling part 65 Fig.21, and wherein the second coupling part 6a is arranged radially closer to the stoma-receiving opening 5 than the fourth coupling part 66 Fig.4A.

	As to claim 15, Pedersen discloses wherein the third coupling part 65 is configured to detachably connect from the fourth coupling part 66 (as adhesive coupling that can be detached (Fig.21;[0102],ll.1-2).

  	As to claim 17, Pedersen discloses wherein the first coupling part 6 and the third coupling part 65 are separate parts Fig.21, and the second coupling part 6a and the fourth coupling part 66 are separate parts Fig.21 (as further presented above).

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3761